El Juez Asociado Sil Piqueras,
emitió la opinión del Tribunal.
En esta causa no hay pliego de excepciones ni informe con respecto á los hechos. Onofre .López y José López fueron acusados el siete de Noviembre de 1904 por el *507delito de asesinato en primer grado cometido en la persona de Luis Ramos de acuerdo con las secciones 199, 200, 201 y 202 del Código Penal. ^ Dichos acusados ne-garon la acusación y fueron juzgados por Jurado que pronunció veredicto declarando culpable del delito de asesinato en segundo grado á Onofre López é inocente á José López y el 22 de Diciembre de 1904 fué condenado Onofre López á la pena de veinte años de presidio en el Departamental de la Isla, con trabajos forzados, y al pa-go de las costas de esta causa. Apeló Onofre López de esta sentencia pero no estuvo representado en esta Corte Su-. preina por abogado alguno, y el Fiscal impugnó el recur-so por escrito y oralmente en el acto de la vista.
Rada aparece de los autos tendente á demostrar que ha sido privado de los derechos que todo acusado tiene según la Ley y por consiguiente debe confirmarse con las costas la sentencia pronunciada por la Corte de Ponce.

Oon'firmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, MacLeary y Wolf.